Citation Nr: 0217061	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  99-21 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The appellant is the veteran's widow.  The veteran served on 
active duty from June 1966 to June 1968, including one year 
of service in the Republic of Vietnam as a field artillery 
crewman.  

The Board of Veterans Appeals (Board) denied the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death in a final decision on November 6, 1997.  

This appeal was most recently before the Board from a May 
1999 rating decision by the Department of Veterans Affairs 
(VA) Chicago, Illinois, (RO), which denied reopening the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death due to herbicide exposure, 
on the basis that new and material evidence sufficient to 
warrant reopening of the appellant's claim had not been 
submitted.  

By a decision in October 2001, the Board found that evidence 
provided since the Board's November 6, 1997 decision was new 
and, when viewed by itself or in the context of the earlier 
evidence of record, was of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the Board reopened the claim of 
entitlement to service connection for the cause of the 
veteran's death.  The Board further found the medical 
evidence to be incomplete and remanded the case to the RO 
for development of the evidence and readjudication of the 
claim under current regulations.  


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam.  

2.  The veteran died in June 1986; the immediate cause of 
death as listed on his certificate of death was respiratory 
arrest, due to or as a consequence of squamous cell 
carcinoma of the neck and lungs.

3.  The objective evidence reflects that, although the 
veteran suffered from multiple cancer sites, a high 
probability exists that lymphangiosarcoma was the primary 
site of the veteran's cancer, until it metastasized to other 
parts of his body, causing his death.  


CONCLUSION OF LAW

With any doubt resolved in the claimant's favor, the 
criteria for entitlement to service connection for the cause 
of the veteran's death are met.  38 U.S.C.A. §§ 1110, 1112, 
1116, 1310, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's death in June 1986 
was due to his exposure to Agent Orange herbicide during his 
service in Vietnam, as he was in an area where Agent Orange 
was sprayed.  She specifically contends that the veteran 
developed lymphangiosarcoma, a disease presumptively 
associated with in-service herbicide exposure, and that this 
lymphangiosarcoma likely contributed to cause the veteran's 
death.  

The Board will initially discuss certain preliminary 
matters.  The Board will then address the pertinent law and 
regulations and their application to the evidence.  


The VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)  [codified as amended at 38 U.S.C.A. 
§ 5100 et seq. ].  The VCAA included an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined the obligations of VA with respect 
to its duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  Except 
for the provisions pertaining to claims to reopen based upon 
the submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

When this case was before the Board in October 2001 the 
Board discussed the impact of the VCAA on the appellant's 
claim in the Remand section of that decision and requested 
further development of the evidence and readjudication of 
the claim under the new regulations.  

In December 2001, the RO provided the appellant detailed 
information concerning the VCAA, including what evidence was 
needed to support the claim, VA's duty to assist in 
obtaining evidence, and what was required of the appellant 
in obtaining evidence.  In April 2002, the RO again 
contacted the appellant regarding evidence development and 
what was required.  

The RO attempted to further develop the evidence as 
requested by the Board in the Remand of 2001.  In response, 
the private treating oncologist reported in May 2002 that he 
no longer practices clinical oncology and does not have 
access to any patient records, and also that he forwarded 
any records he had for the period under consideration, 1985 
to 1986, to the family.  He indicated that he was not aware 
where those records might be currently.  

In June 2002, the RO provided the appellant with a statement 
of the case (SOC) setting forth the evidence that had been 
considered, the law and regulations applicable to the claim, 
the decision made, and the reasons for the decision.  

In early August 2002, the appellant wrote to the RO 
indicating that a one page report of the veteran's 
hospitalization from September to October 1985, previously 
submitted, was enclosed and that no further evidence is 
available.  

Later in August 2002, the RO provided the appellant with a 
supplemental statement of the case (SSOC) reflecting action 
taken on the claim and that the claim remained denied.  

In November 2002 the representative made written arguments 
to the Board in support of the claim on the merits.  

Through these documents described herein the appellant has 
been informed of the types of evidence necessary to support 
the claim, how it could be obtained, what assistance was 
available, the applicable law and regulations, and why the 
decision was made.  Also in this regard, the duty to assist 
is not a one-way street.  If a claimant wishes help in 
developing a claim, he or she cannot passively wait for it 
in those circumstances where he or she may or should have 
evidence that is essential in obtaining putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  Also, VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  

Here, based on the statements by the treating oncologist and 
the appellant it is clear that no further evidence exists.  
Further, any deficiencies in initial action on the claim, 
which occurred as the VCAA was being implemented, were 
rectified subsequently through information furnished by the 
RO.  Hence, the Board finds that it may consider the merits 
of the claim without prejudice to the appellant.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, the 
Board will itself apply the current standard of review set 
forth below in evaluating the veteran's claim.  

In sum, the appellant has been given ample opportunity to 
present evidence and argument in support of the claim.  On 
the basis of review of the claims folder, there is no 
indication that there is further evidence or argument to 
submit.  

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed, and the 
appellant does not appear to contend otherwise.  
Accordingly, the Board will proceed to a decision on the 
merits.  


Standard of Review

The current standard of review is that after the evidence 
has been assembled, it is the Board's responsibility to 
evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
Supp. 2001).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  


Pertinent Law and Regulations

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1999); see Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  A service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b); 
see Ashley v. Brown, 6 Vet. App. 52, 57 (1993).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was 
a causal connection.  38 C.F.R. § 3.312(c) (2002).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time. 38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim. 
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the 
Vietnam era and currently has one of the presumptive 
diseases listed at 38 C.F.R. § 3.307(a) (2002), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. § 3.307(a) (2002).  
Angiosarcoma (which includes hemangiosarcoma and 
lymphangiosarcoma) is one of these presumptive diseases.  38 
C.F.R. § 3.309(e) (2002).  

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude appellant from 
establishing service connection with proof of actual direct 
causation).  

The service incurrence of malignant tumors may be presumed 
if manifested to a degree of 10 percent within 1 year of 
discharge from a period of active service lasting 90 days or 
more.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113 (West 
1991 & Supp 2001); 38 C.F.R. §§ 3.307, 3.309(a) (2002).

38 C.F.R. § 3.307(a) (2002) General. ... a disease 
associated with exposure to certain herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section 
even though there is no evidence of such disease during the 
period of service.  

38 C.F.R. § 3.307(a)(6) (2002):  Diseases associated with 
exposure to certain herbicide agents. (i) For the purposes 
of this section, the term "herbicide agent" means a chemical 
in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 
7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant 
TCDD; cacodylic acid; and picloram.

(ii) The diseases listed at § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year, 
and respiratory cancers within 30 years, after the last date 
on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  

(iii) A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 
shall be presumed to have been exposed during such service 
to an herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service. The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975. 
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  

§ 3.309 Disease subject to presumptive service connection:

(e) Disease associated with exposure to certain herbicide 
agents.  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  

Chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
Multiple myeloma; Non-Hodgkin's lymphoma; Acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma) NOTE 1: The term "soft-tissue sarcoma" 
includes the following: Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); 
Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma [emphasis added]); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  

NOTE 2:  For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure 
to an herbicide agent and resolves within two years of the 
date of onset.  


Factual Background

The veteran died in June 1986; the immediate cause of death 
as listed on his death certificate was respiratory arrest, 
due to or as a consequence of squamous cell carcinoma of the 
neck and lungs.  

Carcinoma was not manifested during service or shown present 
until years after termination of the veteran's service.  

The claims file includes duplicate private treatment 
records, numerous lay statements by the appellant, and other 
private and VA medical opinion evidence.  In an October 1998 
letter, and in a more detailed report of May 1999, which are 
consistent, the veteran's private treating oncologist, R. 
K., M.D., Ph.D., wrote that he was an oncologist employed by 
Evanston Hospital in Evanston, Illinois, and had treated the 
veteran for about a year prior to his death in June 1986.  
Dr. K. opined that, according to his physical examination 
summary for the period from September 27, 1985 to October 4, 
1985, the veteran had a 1 x 1 cm. maxillary lymphadenopathy, 
and it was his opinion that it was "highly probable that 
[the veteran's] lymphadenopathy was lymphangiosarcoma 
(emphasis added)" and it was also "highly probable that this 
lymphangiosarcoma was the primary site of [the veteran's] 
cancer, until it metastasized to other parts of his body, 
causing death."  

In the May 1999 letter, Dr. K. also wrote that he had 
reviewed the veteran's medical records, information that the 
veteran was in the area of Agent Orange distribution in 
Vietnam, and the fact that the veteran sustained shrapnel 
injuries and burns.  He wrote that multiple types of cancer 
could have co-existed from the beginning, so that the 
veteran's chemotherapy selectively killed his squamous cell 
carcinoma, leaving behind a resistant lymphoma.  He 
concluded with the opinion that the veteran's cancer was 
"multifactorial."  His final opinion was that, based on the 
history of exposure to Agent Orange, the veteran's death, in 
addition to the relationship with squamous cell carcinoma, 
was related to a second malignancy, most likely a 
lymphosarcoma.  

Private hospital treatment reports for September to October 
1985 previously of record and resubmitted by the appellant 
in August 2002, and the veteran's terminal hospital records 
reflect treatment for the diagnosis of squamous cell cancer 
of the head and neck with metastases to the lungs.  


Analysis

The veteran died in June 1986; the immediate cause of death 
as listed on his death certificate was respiratory arrest, 
due to or as a consequence of squamous cell carcinoma of the 
neck and lungs.  

In this case, direct service connection will be considered 
first.  The veteran's service medical records show no 
cancerous disease in service.  The service medical records 
including as recording his history and clinical findings on 
service discharge examination were negative.  No medical 
evidence of record reflects the existence of the fatal 
disease until many years after service and it is not 
contended otherwise.  

Next, presumptive service connection provisions will be 
discussed.  First, the appellant does not contend and there 
is no competent medical evidence of record showing that he 
the fatal carcinoma was manifest to a degree of 10 percent 
within one year of service discharge.  As such, service 
connection pursuant to the one-year presumptive service 
connection rules for chronic diseases such as malignant 
tumors, see 38 C.F.R. §§ 3.307 and 3.309(a) (2002), is not 
warranted.  

Although terminal treatment records reflect treatment for 
the diagnosis of squamous cell cancer of the head and neck 
with metastases to the lungs, Dr. K. was the veteran's 
treating oncologist and thus in a position to be able to 
provide more detailed information on the nature and extent 
of the carcinoma involved.  

The evidence of record shows that the veteran did serve in 
the Republic of Vietnam,.  Therefore, for the purposes of 38 
C.F.R. §§ 3.307 and 3.309(e) (2002), it can be presumed that 
he was exposed to Agent Orange.  The medical opinions 
provided by Dr. K., the treating oncologist, indicating the 
involvement of multiple types of carcinoma being involved in 
producing the veteran's death are uncontroverted by other 
objective evidence.  Moreover, in the judgment of the Board 
this evidence supports allowance of the appeal.  The 
objective evidence suggests that although the veteran may 
have had multiple types of carcinoma, these included 
lymphangiosarcoma to a high probability.  Therefore, there 
exists a reasonable basis for granting service connection 
for the fatal carcinoma on the basis of presumptive service-
connection.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e) (2002).  

With the benefit of the doubt doctrine being applied here, 
it is the judgment of the Board that the claim may be 
allowed.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

